IN THE SUPREME COURT OF THE STATE OF NEVADA


                           YEONHEE LEE,                                           No. 82831
                           Petitioner,
                           vs.
                           THE EIGHTH JUDICIAL DISTRICT
                           COURT OF THE STATE OF NEVADA,
                           IN AND FOR THE COUNTY OF                                FILED
                           CLARK; AND THE HONORABLE
                                                                                       JAN 2 7 2022
                           DAVID M. JONES, DISTRICT JUDGE,
                                                                                   ELIZABETH A. BROWN
                           Respondents,                                          CLERT TREmE CouRT
                              and                                               BY
                                                                                      DEPUTTV
                           ALBERTO EDUARDO CARIO,
                           Real Party in Interest.


                                 ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

                                      This is an original petition for a writ of mandamus challenging
                           a district court order adopting a discovery commissioner's recommendation
                           that the medical examination of real party in interest's physical condition
                           proceed under NRS 52.380.
                                       Petitioner, Yeonhee Lee, alleges the district court manifestly
                           abused its discretion by adopting a discovery commissioner's
                           recommendation that NRS 52.380 supersedes NRCP 35. We elect to
                           entertain this petition because "judicial economy and sound judicial
                           administration militate in favor of writ review." Scarbo v. Eighth Judicial
                           Dist. Court, 125 Nev. 118, 121, 206 P.3d 975, 977 (2009).
                                       In Lyft, Inc. v. Eighth Judicial District Court, we held NRS
                           52.380 unconstitutional because it violated the separation of powers

SUPREME COURT
     OF
   NEVADA

(0) I947A   431§P*4


                      4'                    :La •   4   ,                               .   .•           .;kz
doctrine. 137 Nev., Adv. Op. 86, P.3d _ (2021). Specifically, NRS 52.380
violated separation of powers because it is a procedural statute that
conflicts with NRCP 35—a preexisting court rule. See State v. Connery, 99
Nev. 342, 345, 661 P.2d 1298, 1300 (1983) C[T]he [L]egislature may not
enact a procedural statute that conflicts with a pre-existing procedural rule,
without violating the doctrine of separation of powers, and . . . such a
statute is of no effect."). Given our holding in Lyft, writ relief is appropriate
in this case because the district court's adoption of the discovery
commissioner's recommendation that NRS 52.380 supersedes NRCP 35,
and its resulting denial of Lee's motion, constituted a manifest abuse of
discretion. Cf. Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601,
603-04, 637 P.2d 534, 536 (1981). Further, issuance of the writ is
appropriate because the parties are still in the early stages of litigation and
issuing the writ serves the interests of judicial administration. Int? Game
Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 198, 179 P.3d 556,
559 (2008). Accordingly, we
             ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
district court to vacate its order adopting the discovery commissioner's




                                        2


                                                 :••.:41....•      .„   •
report and instruct the district court to analyze the parties positions
consistent with NRCP 35.'




                       Parraguirre


                            J.                      .414G.         ,   J.
Hardesty                                   Stiglich


                                                                   , J.
Cadish                                     Silver



Pickering                                  Herndon




cc:   Hon. David M. Jones, District Judge
      Hon. Linda M. Bell, Chief Judge
      Duane Morris LLP/New York
      Duane Morris LLP/Las Vegas
      Maier Gutierrez & Associates
      Eighth District Court Clerk


      'Real party in interest, Alberto Eduardo Cario, requested that we not
consider Lee's petition because she did not comply with NRS 30.130 prior to
filing this petition. NRS 30.130 only applies to declaratory judgment
actions. State, Office of the Att:y Gen. v. Justice Court of Las Vegas Twp.
(Escalante), 133 Nev. 78, 82, 392 P.3d 170, 173 (2017). This is not a
declaratory judgment action. Therefore, we reject Cario's request.


                                       3

                                       '      !..   .   .
                                 wi•